DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3, 4, 18, 50, 72-73 and 88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickenkamp et al., US 2015/0381923.
	Wickenkamp et al. disclose the claimed invention including a toothbrush comprising a physical property (toothbrush 506, paragraph 0124; one physical property is that it is in active use, paragraph 0139), a programmable processor (304) configured to receive physical property data indicative of the physical property of the toothbrush (receives physical property data by detection module 316, data indicative of when the user has begun to use the toothbrush; 0139) obtained by reading an identifier associated with the toothbrush (sensors of detection module .
2.	Claim(s) 1, 3-4, 8-11, 18, 24, 73 and 96-97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz, US 2008/0102953.
	Schultz discloses the claimed invention including a toothbrush comprising a physical property (105 or 200, physical property can be any of the brush features described in paragraph .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp et al., US 2015/0381923 in view of Farrell et al., US 2014/0096331.
	Wickenkamp et al. disclose all elements previously mentioned above, however fail to disclose that the receiving of physical property data comprises presenting to a user, by a user interface, one or more questions concerning at least one physical property of the toothbrush. Wickenkamp et al. describe an interface (200) where a user can input data (0142).
	Farrell et al. teach a similar interface to that of Wickenkamp et al. (display interface at 45), the system receives physical property data is presented to a user by the interface (45) in one or more questions concerning at least one physical property of the toothbrush (see paragraph 0047, questions regarding a physical property such as speed, frequency, pressure limit value or brushing experience are asked to a user) and receiving the physical property data answers using the interface (paragraph 0047, the user can answer by touch screen, button, etc.)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to modify the system of Wickenkamp et al. to further include its interface as receiving physical property data by presenting to a user one or more questions .
Allowable Subject Matter
4.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art made of record discloses, teaches or suggests the invention of claims 7 and 13. While Schultz does include an RFID reader being present on the toothbrush, the RFID tag is not located on the toothbrush, rather on a tube of toothpaste proximate the brush itself (paragraph 0019). Neither Wickenkamp or Schultz teach that the toothbrush comprises the indicia and that the indicia is a coded image. The Applicant’s arguments regarding Simons et al. were found to be persuasive.
Response to Arguments
5.	Applicant's arguments filed 7 October 2020 have been fully considered but they are not persuasive.
	The Applicant argues that Claim 1 is patentable over Wickenkamp as the Applicant states that the Office Action’s interpretation is unreasonable. The Applicant questions how the motion of a toothbrush, while a physical property, may be “received by a processor by reading visible indicia or an indicator?” The Applicant continues in the last paragraph of Page 7 to inquire on the interpretation of the sensors of the detection module 316 as an equivalent to reading visible indicia or an identifier, specifically “How can a detection module 316 comprising sensors be a visible indicia or an identifier?” The Applicant states that physical properties are 
	The Examiner respectfully disagrees with the Applicant’s remarks and hopes to clarify the interpretation of Wickenkamp. One of the physical properties of the toothbrush of Wickenkamp is that the toothbrush is that the toothbrush is in active use (as stated above). The processor of the toothbrush (304) receives physical property data indicative of the physical property (via the detection module 316) by reading an identifier of the toothbrush that indicates that it is in use. Paragraph 0139 states that the detection module 316 is able to “read an identifier” in that it receives (reads) via an I/O path 302 information (identifier) that is transmitted from the toothbrush/user device. Claim 1 recites “visible indicia or an identifier” and in Wickenkamp, the identifier is the information transmitted by the toothbrush. The Examiner reiterates that the base performance metric is the area of the teeth needed cleaning, (paragraph 0140), the weighted performance metric being the remaining area needing cleaning, (paragraph 0142); alternatively the base performance metric being an initial amount of time remaining based on “an initial condition” detecting that the user has begun cleaning, the weighting it uses the data to determine a remaining amount of time based on a “current 

The Applicant argues that Claim 1 is patentable over Schultz and alleges that Examiner is combining unrelated features without regard to whether these features function in the manner required by claim 1. On page 11, the Applicant argues that “None of the cited physical characteristics are used to obtain a brushing evaluation as required by claim 1.” The Applicant questions the “base performance metric” interpreted by the Examiner regarding Schultz. The Applicant finds it unclear as to what the base performance metric could be.” The Applicant argues that claim 73 is patentable over Schultz for the reasons stated above with respect to claim 1.
The Examiner respectfully disagrees with the Applicant’s arguments pertaining to Schultz. There are several physical characteristics (properties) of the toothbrush that are used to obtain the brushing evaluation of claim 1. Most particularly, physical properties of the toothbrush include: whether or not the brush is in motion (paragraph 0019), flexure of the brush (paragraph 0019), moisture present on the brush (paragraph 0019), chemicals present on the brush (paragraph 0019). Paragraphs 0006 and 0007 summarize that the base performance metric (measured amount of moisture, pH, temperature, chemical marker, RFID tag, usage of the brush) is weighted to determine whether or not the brushing is considered “high performance or low performance”, this metric can effect a gaming parameter (see paragraphs 0006-0007, 0020, 0030-0031). For these reasons, the Examiner maintains the rejections of Schultz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg